Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this application and are bing examiner on the merits.

Claim Objection(s):
Claim 16 is objected to because of the following informalities:  
In claim 16, line 5, delete “first”.
Appropriate correction is required.

Improper Markush Group
Claims 3, 12 and 16-19 are rejected on the basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

In claims 3, 12 and 16 the recitation “an antibiotic and a pH adjusting agent” in the Markush group is improper, because antibiotic and pH adjusting agent do not belong to same art-recognized chemical classes, they do not share a single structural similarity, and they do not share at least one common property and a common use. 

Suggestion: set forth each alternatives in a series of independent claims.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 4 recites the limitation "second layer" in claim 1.  This is confusing and lacks antecedent basis, because claim 1 neither recites a first layer nor a layer, but only recites a first carrier.

Suggestion: provide antecedent basis for a first layer in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Strozzi et al. (WO 2010/103374 A2, cited in IDS filed on 07/13/2020) in view of Goodman et al. (WO 201513480 A2, cited in IDS filed on 07/13/2020).

Regarding claim 16, Strozzi et al. teach a process for producing a probiotic composition comprising the steps of mixing at least one viable probiotic bacteria in dried/lyophilized form (p. 3 1st rd paragraph) with a first carrier, forming a mixture; heating said mixture to a first heating temperature, the first carrier characterized by having a melting point in the range of 40 °C to 60 °C (adding propbiotic bacteria to coating material and further stirring and heating for a time at temperature of between 25 °C to 40 °C, carrier/coating is a lipid of vegerable origin including hydrgentaed vegetable fats, Tm or melting point of the carrier, i.e., hydrogenated palm fat is 57-60 °C) (see for example, p. 4 3rd -9th paragraphs, p. 5 1st, 2nd and 4th paragraphs, p. 6 2nd paragraph), wherein said at least one viable probiotic bacteria in dried form constitutes 1% to 50% weight by weight (w/w) of the total composition (the ratio between lyophilized probiotic microorganims and lipid coating substance is 50:50) (p. 5 7th paragraph), and wherein said at least one viable probiotic bacteria in the dried form is homogeneously dispersed within said first carrier (until a homogenous dispersion is achieved) (p. 8 3rd paragraph). 
Regarding claim 19, Strozzi et al. teach wherein said first carrier and said second carrier comprise one or more hydrogenated fats (the lyophilized probiotic bacteria are double-cotaed with two lipids, and further hydrogenated palm fat) (p. 5 last paragraph –continued on p. 6 1st and 2nd paragraphs).
Regarding claim 17, Strozzi et al. the weight per weight ratio of said at least one viable probiotic bacteria in the form of dried and said first carrier, is in the range of 1:1 (w/w) to 1:10 (w/w) (the ratio between lyophilized microorganims and lipid coating substance is 50:50) (p. 5 7th paragraph).


Strozzi et al. do not teach in the form of biofilm and the (w/w) ratio of said at least one viable probiotic bacteria in the form of dried biofilm and said first agent, is in the range of 1:0.1 (w/w) to 10:1 (w/w) (claim 18).
However, Goodman et al. teach using composition viable probiotic bacteria in the form of biofilm in a composition (microspheres of a probiotic lactobacillus in biofilm state, and probiotics are live microbes) (see for example, p. 5 paragraphs [0019]-[0021], and p. 2 pargarph [0008]), the biofilm is dried (biofilm generating probiotic formulated in dosage forms including powder and suppository) (see for example,. p. 6 paragraphs [0022]-[0023], p. 5 paragraph [0017] and p. 7 1st paragraph, p. 23 paragraph 

Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that probiotic bacteria in the form of biofilm provide greater and more lasting effects than the planktonic form (as taught by Goodman et al.) would have been motivated to modify the method taught by Strozzi et al. by substituting viable probiotic bacteria in the form of dried biofilm for the viable probiotic bacteria in the dried form with a reasonable expectation of success in mixing at least one viable probiotic bacteria in the form of dried biofilm with a first carrier, forming a mixture; heating said mixture to a first heating temperature, the first carrier characterized by having a melting point in the range of 40 °C to 60 °C, and wherein said at least one viable probiotic bacteria in the dried form is homogeneously dispersed within said first carrier in order to provide the claimed process for prducing a probiotic composition. There would be a reasonable expectation of success because Strozzi et al. teach a process for prducing a probiotic composition comprising the steps of mixing at least one viable probiotic bacteria in dried/lyophilized form with a first carrier, forming a mixture; heating said mixture to a first heating temperature, the first carrier characterized by having a melting point in the range of 40 °C to 60 °C, the first, wherein said at least one viable probiotic bacteria in dried form constitutes 1% to 50% weight by weight (w/w) of the total composition, and wherein said at least one viable probiotic bacteria in the dried form is homogeneously dispersed within said first carrier, and because Goodman et al. teach using viable probiotic bacteria in the form of biofilm in a composition, the composition provides greater and more lasting effects against dysbiosis than the planktonic form, the biofilm is dried, and the composition is 
In addition, the limitations of claim 18, range of 1:0.1 (w/w) to 10:1 (w/w), the ratio of the viable probiotic bacteria in the form of dried biofilm to first agent in the method taught by prior art would have been optimized by a person of ordinary skill in the art before the effective filing date of the invention because Strozzi et al. teach wherein said at least one viable probiotic bacteria in dried form constitutes 1% to 50% weight by weight (w/w) of the total composition (the ratio between lyophilized probiotic microorganims and lipid coating substance is 50:50).


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heil (US 2012/0237489 A1, also cited in IDS filed on 07/13/2020) in view of Strozzi et al. (WO 2010/103374 A2, also cited in IDS filed on 07/13/2020) in view of Goodman et al. (WO 201513480 A, also cited in IDS filed on 07/13/2020) and Hosoi et al. (US Patent No. 4,250,169, also cited in IDS filed on 07/13/2020).

Regarding claims 1 and 2, Heil teaches a composition comprising (i) at least one vaible probiotic bacteria; (ii) a first lipophilic carrier (a suppository comprising a probiotic, fatty acids, and fats, also the term probiotic refers to live microorganisms) (see for example, paragraphs [0013], [0017]-[0018], [0031] and claim 10), wherein said at least one probiotic bacteria is 10% to 50% (w/w) of the total composition (25 mg Lactobacillus grasseri and 25 mg Bifidobacterium longum coated by a protective layer within the retard core of the suppository) (see for example, paragraphs [0034]-[0035]).
Regarding claim 3, Heil teaches the composition further comprising a first agent comprising an antibiotic agent (a suppository comprising antibiotic, probiotic and a fatty acid) (see for example, paragraphs [0013] and [0017]-[0018]),
Lactobacillus grasseri … coated by a protective layer within the retard core of the suppository) (see for example, paragraph [0035]).
Regarding claim 5, Heil teaches wherein said second layer comprises a second carrier, a second agent or both (25 mg Lactobacillus grasseri and 25 mg coated by a protective layer within the retard core of the suppository) (see for example, paragraph [0035]).
Regarding claim 8, Heil teaches wherein the release of said at least one probiotic bacteria is slower than the release of said second agent (probiotic is provided in retard from …, antibiotic is released first and then probiotic is released with a delay) (see for example, paragraph [0027]).
Regarding claim 11, wherein said at least one probiotic bacteria belongs to a genera selected from the group consisting of: Lactobacillus, Bifidobacterium, Saccharomyces, Streptococcus, Faecalibacterium, and any combination thereof (Lactobacillus grasseri and 25 mg coated by a protective layer within the retard core of the suppository) (see for example, paragraph [0035]).

Regarding claim 12, wherein second agent is an antibiotic agent, a pH adjusting agent, or both (a suppository comprising at least one probiotic and one antibiotic) (see for example claim 1).

Regarding claim 13, Heil teaches wherein said composition is in a form of a suppository (see for example, paragraph [0014]).
Regarding claim 14, Heil teaches a method for restoring the native vaginal or gut flora and/or treating or reducing the risk of urogenital infections, dysbiosis, ulcerative colitis, inflammatory bowel disease (IBD), Crohn's disease, or any combination thereof, in a subject, comprising administering an 
Regarding claim 15, Heil teaches wherein the release of said at least one probiotic bacteria is controlled by said first carrier (probiotic coated by time-controlled protecting coating/layer is provided in retard form …, then probiotic is released with a delay) (see for example, paragraphs [0027] and [0035]).

Heil does not teach dried biofilm of the probiotic bacteria … melting point in the range of 40 °C to 60 °C and homogeneously dispersed within said first carrier (claim 1), second carrier comprises a lipophilic carrier (claim 5), wherein said second lipophilic carrier has a characteristic selected from (i) a melting point in the range of 25 °C to 60 °C (ii) comprising one or more hydrogenated fats (claim 6), wherein any one of: (i) said second carrier has a melting point at least 5°C higher than said first carrier; and (ii) said first carrier has a melting point at least 5°C higher than said second carrier (claim 7), wherein said first carrier and said second carrier comprise cacao butter, palm oil, plant wax, vegetable wax, or any combination thereof (claim 9), wherein said biofilm is attached to a particle having a diameter in the range of 50 micrometers to 1,500 micrometers (micrometer) (claim 10).   

However, Goodman et al. teach using viable probiotic bacteria in the form of dried biofilm in a composition including a suppository (microspheres of a probiotic lactobacillus in biofilm state) (see for example, p. 5 paragraphs [0019]-[0021], and p. 2 pargarph [0008]), the biofilm is dried (biofilm generating probiotic formulated in dosage forms including powder) (see for example,. p. 6 paragraphs [0022]-[0023], p. 5 paragraph [0017] and p. 7 1st paragraph, p. 23 paragraph [0105], and p. 25 paragraph [0110]), the composition is dispersed in a pharamaceutically accepatble carrier, and the dispersion medium including vegetable oils (p. 27 paragraph [0118] and [0120]), carriers including saturated vegetable fatty acids (p. 18 paragrph [0087]), wherein the biofilm is attached to a particle in the range of 50 micrometers to 1500 micrometers (µm) ( biofilm carrying microsphere comprising particles of having a diameter of e.g., 100 µm) (see for example, p. 13 paragraph [0067]). Goodman et al. also teach the composition provides 
Moreover, Strozzi et al. teach a process for producing a probiotic composition comprising the steps of mixing at least one viable probiotic bacteria in dried/lyophilized form (p. 3 1st paragraph, p. 4 3rd paragraph) with a first carrier, forming a mixture; heating said mixture to a first heating temperature, the first carrier characterized by having a melting point in the range of 40 °C to 60 °C (adding propbiotic bacteria to coating material and further stirring and heating for a time at temperature of between 25 °C to 40 °C, carrier/coating is a lipid of vegerable origin including hydrgentaed vegetable fats, Tm or melting point of the carrier, i.e., hydrogenated palm fat is 57-60 °C) (see for example, p. 4 3rd -9th paragraphs, p. 5 1st, 2nd and 4th paragraphs, p. 6 2nd paragraph), wherein said at least one viable probiotic bacteria in dried form constitutes 1% to 50% weight by weight (w/w) of the total composition (the ratio between lyophilized probiotic microorganims and lipid coating substance is 50:50) (p. 5 7th paragraph), and wherein said at least one viable probiotic bacteria in the dried form is homogeneously dispersed within said first carrier (until a homogenous dispersion is achieved) (p. 8 3rd paragraph). Strozzi et al. teach the first carrier and second carrier comprise one or more hydrogenated fats (the lyophilized probiotic bacteria are double-cotaed with two lipids, and further hydrogenated palm fat) (p. 5 last paragraph –continued on p. 6 1st and 2nd paragraphs).

Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that probiotic bacteria in the form of biofilm provide greater and more lasting effects than the planktonic form (as taught by Goodman et al.) and further knowing the technique of formulating dried probiotic bacteria by homogeneous dispersion in a first carrier characterized by having a melting point in the range of 40 °C to 60 °C (as taught by Strozzi et al.), would have been motivated to substitute the probiotic bacteria in the form of dried biofilm (as taught by Goodman et al.) for the probiotic bacteria in the composition taught by Heil with a reasonable expectation of success in providing the claimed composition comprising (i) at least one vialbe probiotic in the form of dried biofilm; (ii) a first carrier first 
Because, Heil teaches a composition comprising (i) at least one vaible probiotic bacteria; (ii) a first lipophilic carrier and wherein said at least one probiotic bacteria is 10% to 50% (w/w) of the total composition provides greater and more lasting effects against dysbiosis than the planktonic form. Because, Goodman et al. teach using viable probiotic bacteria in the form of dried biofilm in a composition including a suppository the biofilm is dried, the composition is dispersed in a pharamaceutically accepatble carrier, and the dispersion medium including vegetable oils, carriers including saturated vegetable fatty acids, and wherein the biofilm is attached to a particle in the range of 50 micrometers to 1500 micrometers (µm), and further because Strozzi et al. teach the technique of producing a probiotic composition comprising the steps of mixing at least one viable probiotic bacteria in dried/lyophilized form, the first carrier characterized by having a melting point in the range of 40 °C to 60 °C, and wherein said at least one viable probiotic bacteria in the dried form is homogeneously dispersed within said first carrier, and the first carrier and second carrier comprise one or more hydrogenated fats.
Regarding claim 8, Hosoi et al. teach cacao butter can be used as lipophilic carrier to formulate suppositories (see for example, column 2 lines 31-40). Hosoi et al. also teach lipophilic carrier comprising hydrogenated fats (hydrogenated fats and oils) (see for example, column 2 lines 31-40). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply teachings of Hosoi et al. in the composition taught by prior art by using known lipophilic carries for formulating suppositories taught by the prior art with a reasonable expectation of success in providing the claimed composition comprising cacao butter as lipophilic carrier. Because, Hosoi et al. teach cacao butter and hydrogenated fats can be used as lipophilic carriers to formulate suppositories.

Double Patenting Rejection
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,709,744 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because
 
Because claims 1-14 of U.S. Patent No.10,709,744 B1 disclose/teach:
1. A composition in the form of a suppository, comprising: (i) at least one viable probiotic bacteria in the form of dried biofilm; (ii) a first agent comprising an antibiotic agent; (iii) a first lipophilic carrier; and optionally (iv) a pH adjusting agent, wherein said at least one probiotic bacteria is 10% to 50% (w/w) of the total composition, and wherein said at least one probiotic bacteria and said antibiotic agent are homogeneously dispersed within said first lipophilic carrier. 
2. The composition of claim 1, further comprising a second layer. 
3. The composition of claim 2, wherein said second layer comprises a second lipophilic carrier, a second agent or both. 
4. The composition of claim 3, wherein said first lipophilic carrier and said second lipophilic carrier have each independently a characteristic selected from (i) a melting point in the range of 25.degree. C. to 60.degree. C. (ii) comprising one or more hydrogenated fats. 
5. The composition of claim 3, wherein any one of: (i) said second lipophilic carrier has a melting point at least 5.degree. C. higher than said first lipophilic carrier; and (ii) said first lipophilic carrier has a melting point at least 5.degree. C. higher than said second lipophilic carrier. 
6. The composition of claim 3, wherein the release of said at least one probiotic bacteria in the form of biofilm is slower than the release of said second agent. 
7. The composition of claim 3, wherein said first lipophilic carrier and said second lipophilic carrier comprise cacao butter, palm oil, plant wax, vegetable wax, or any combination thereof. 
8. The composition of claim 1, wherein the biofilm is attached to a particle in the range of 50 micrometers to 1500 micrometers (.mu.m). 
9. The composition of claim 1, wherein said at least one probiotic bacteria is selected from the genera Lactobacillus, Bifidobacterium, Saccharomyces, Streptococcus, Faecalibacterium, and any combination thereof. 
10. The composition of claim 3, wherein said second agent is an antibiotic. 
11. The composition of claim 1, wherein said first agent and pH adjusting agent selected from the group consisting of: sodium bicarbonate, ascorbic acid, citric acid, acetic acid, fumaric acid, propionic acid, malic acid, succinic acid, gluconic acid, tartaric acid, lactic acid, boric acid, and cranberry extract. 
12. The composition of claim 1, further comprising a stabilizer, a preservative, a lubricant, a viscosity modifying agent, a buffering agent, a fatty acid, and combinations thereof. 
13. A method for restoring the native vaginal or gut flora and/or treating or reducing the risk of urogenital infections, dysbiosis, ulcerative colitis, inflammatory bowel disease (IBD), Crohn's disease, or any combination thereof, in a subject, comprising administering an effective amount of the composition of claim 1 to said subject. 
14. The method of claim 13, wherein the release of said at least one probiotic bacteria is controlled by said lipophilic carrier. 


Therefore, the species of the suppository compositioncomprising: (i) at least one viable probiotic bacteria in the form of dried biofilm; (ii) a first agent comprising an antibiotic agent; (iii) a first lipophilic carrier; and optionally (iv) a pH adjusting agent, wherein said at least one probiotic bacteria is 10% to 50% (w/w) of the total composition, and wherein said at least one probiotic bacteria and said antibiotic agent 

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KADE ARIANI/Primary Examiner, Art Unit 1651